DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities: in line 10 “a step in bottom plate channel” should read --a step in the bottom plate channel--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 2, 4-12 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luhao (CN 2829461) in view of Bender (US patent 3,439,634) in view of Leng (US patent 9,808,081).
Regarding claim 1, Luhao discloses a table comprising: a bottom plate (2) having a bottom plate channel (Fig. 7) and an outer wall (21); a bottom plate lip (5) joined to the outer wall (Fig. 7); a top plate (11) having a top plate lip (5) overlying and parallel to the bottom plate lip (Fig. 7); a frame (3), with a lower end of the frame in the bottom plate channel (Fig. 7) and an upper end of the frame in contact with the top plate (Fig. 7).  
Luhao does not disclose a ductile edge piece having a first arm joined to a second arm via a radius, the ductile edge piece clamping the top plate lip and the bottom plate lip together, and with the ductile edge piece extending substantially entirely around a perimeter of the top plate; and the bottom plate having a pattern of projections, a top surface of substantially each projection in contact with a lower surface of the top plate.  
Bender teaches a table comprising a ductile edge piece (130) having a first arm joined to a second arm via a radius (Fig. 2), the ductile edge piece clamping a top plate lip and a bottom plate lip together (Fig. 2), and with the ductile edge piece extending substantially entirely around a perimeter of the top plate (Fig. 1).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Luhao to comprise a ductile edge piece in view of Benders’ teaching, because this arrangement would have provided protection and improved appearance as taught by Bender (Col. 4: 53-56).  
Leng teaches a table with a bottom plate having a pattern of projections (1016), a top surface of substantially each projection in contact with a lower surface of a top plate (Fig. 12).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to 
Regarding claim 2, Luhao, as modified, teaches a table wherein the frame comprises a rectangular tube (Fig. 7).  Luhao, as modified, does not disclose the frame to be metal.  Leng teaches a metal frame (1406, 1406 see Col. 6: 49-50).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Luhao, as previously modified, wherein the frame is metal in view of Leng’s teaching, because this arrangement would have replaced one known material with another known material.  
Regarding claim 4, Luhao, as modified, teaches the table as claimed.  Luhao, as modified, does not teach a table with the bottom plate channel having a step with the frame on the step.  Bender teaches a bottom plate channel having a step (Fig. 2 at 80).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Luhao, as previously modified, wherein the bottom plate channel has a step, with the frame on the step, in view of Benders’ teaching, because this arrangement would have allowed the table to have a uniform appearance as taught by Bender (see Col. 3: 7-9).    
Regarding claim 5, Luhao, as modified, teaches a table with the top plate lip and the bottom plate lip each have a length LL (Luhao: Fig. 7) and the wherein the first arm and the second arm each have a length equal to LL (Bender: Fig. 2 shows the length of the arms to be equal to the length of the lip).
Regarding claim 6, Luhao, as modified, teaches a table with the frame having a width greater than LL (Luhao: Fig. 7). 
Regarding claim 7, Luhao, as modified, teaches the table as claimed.  Luhao, as modified, does not teach a table with a bottom gap between a bottom surface of the channel and the frame, with the bottom gap having a width substantially equal to LL.  
 Bender teaches a table with a bottom gap (Fig. 2 at 80).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Luhao, as previously modified, to comprise a bottom gap between a bottom surface of the channel and the frame in view of Benders’ teaching, because this arrangement would have allowed the table to have a uniform appearance as taught by Bender (see Col. 3: 7-9).  It would have been obvious matter of design choice to modify Luhao, as previously modified wherein the bottom gap has a width substantially equal to LL, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).    
Regarding claim 8, Luhao, as modified, teaches a table with the ductile edge piece having one or more ridges or projections (Bender: Fig. 2).
Regarding claim 9, Luhao, as modified, teaches the table as claimed.  Luhao, as modified, does not teach a table with a top surface of the first arm co-planer with a top surface of the top plate.  Bender teaches a table wherein a top surface of the first arm is co-planer with a top surface of a top plate (40) (Fig. 2).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Luhao, as previously modified, wherein a top surface of the first arm is co-planer with a top surface of the top plate in view of Benders’ teaching, because this arrangement would have replaced one known configuration with another known configuration.   
Regarding claim 11, Luhao, as modified, teaches a table with the bottom plate comprising plastic (Leng: Col. 5: 39) and the ductile edge piece comprising metal (Bender: Col. 4: 57).  Luhao, as modified, does not teach the top plate and the frame comprising metal.  Leng teaches a metal frame (1406, 1406 see Col. 6: 49-50).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Luhao, as previously modified, wherein the frame is metal in view of Leng’s teaching, because this arrangement would have replaced one known material with another known material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the top plate from metal, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claim 12, Luhao, as modified, teaches a table wherein the projections are formed using a vacuum forming process (Leng: Col. 1: 61-62).  
Regarding claim 23, Luhao discloses a table comprising: a bottom plate (2) having a bottom plate channel (Fig. 7) and an outer wall (21); a bottom plate lip (5) joined perpendicularly to the outer wall (Fig. 7); a top plate (1) having a top plate lip (5) overlying and parallel to the bottom plate lip (Fig. 7); a frame (3) having a lower end in the bottom plate channel (Fig. 7) and an upper end of the frame in contact with the top plate (Fig. 7); the outer wall of the bottom plate in contact with and parallel to one side of the frame (Fig. 7).  
Luhao does not disclose an edge piece having a first arm joined to a second arm via a radius, the edge piece clamping the top plate lip and the bottom plate lip together, the edge piece extending entirely around a perimeter of the top plate; and the bottom plate having a pattern of 
Bender teaches a table comprising an edge piece (130) having a first arm joined to a second arm via a radius (Fig. 2), the edge piece clamping a top plate lip and a bottom plate lip together (Fig. 2), and the edge piece extending entirely around a perimeter of the top plate (Fig. 1).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Luhao to comprise a ductile edge piece in view of Benders’ teaching, because this arrangement would have provided protection and improved appearance as taught by Bender (Col. 4: 53-56).  
Additionally, Bender teaches a bottom plate channel having a step (Fig. 2 at 80).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Luhao, as previously modified, wherein the bottom plate channel has a step, with the frame on the step in the bottom plate channel; a bottom gap between a bottom surface of the bottom plate channel and the frame, and the bottom gap between the step and the outer wall of the bottom plate, in view of Benders’ teaching, because this arrangement would have allowed the table to have a uniform appearance as taught by Bender (see Col. 3: 7-9).    
Leng teaches a table with a bottom plate having a pattern of projections (1016), a top surface of each projection in contact with a lower surface of a top plate (Fig. 12).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Luhao wherein the bottom plate has a pattern of projections that are in contact with the top surface in view of Leng’s teaching, because this arrangement would have distributed pressure . 
   Allowable Subject Matter
Claims 13, 16-22 are allowed.
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Bender does not disclose a ductile edge piece because element 130 is a resilient protector and does not clamp because it does not hold flanges together, the examiner disagrees.  The resilient protector 130 surrounds and is attached to the flanges, thus it clamps the flanges together.  
Regarding applicant’s argument that a person of ordinary skill would not be motivated by Luhao and Bender to combine them because of added expense and complication, the examiner disagrees.  Adding element 130 of Bender to Luhao would improves the aesthetic appearance as taught by Bender at Col. 4: 55.  
Regarding applicant’s argument that Luhao, Leng and Bender do not teach the limitations of amended claim 23, the examiner disagrees.  As noted above in the rejection the limitations are taught by the combination.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637